Citation Nr: 9930116	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as being proximately due to or the result 
of service-connected disability from left ankle and left knee 
disorders.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder, claimed as being proximately due to and the result 
of service-connected disability from left ankle and left knee 
disorders.

3.  Entitlement to an increased rating for residuals of left 
ankle sprain with traumatic arthritis, postoperative, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for total left knee 
replacement, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and H. H.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1945 to October 
1948 and from November 1949 to January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied increased ratings for the 
veteran's service-connected left ankle and left knee 
disorders, then each rated 10 percent disabling, and 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a low back disorder secondary to his service-connected 
disabilities of the left ankle and left knee.  During the 
pendency of his appeal, the RO awarded increased ratings of 
30 percent for both the veteran's left ankle and left knee 
disorders.  These matters remain before the Board on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The veteran has also 
appealed a rating decision in which the RO denied entitlement 
to service connection for a left hip disorder claimed as 
being proximately due to or the result of the veteran's 
service-connected left knee and left ankle disorders.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current disability from a left hip disorder, 
nor any competent medical evidence that the veteran's 
subjective complaints of left hip pain are proximately due to 
or the result of any service-connected disability.

2.  In a December 1981 decision, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder, diagnosed as low back syndrome.

3.  The veteran has submitted new evidence which bears 
directly and substantially on the issue of whether the 
veteran has current disability from a low back disorder which 
is proximately due to or the result of his service-connected 
disabilities from left ankle and left knee disorders.

4.  The preponderance of the evidence is against the claim 
for service connection for a low back disorder as being 
secondary to the veteran's service-connected disabilities 
from left ankle and left knee disorders.

5.  Prior to June 1997, the veteran's left ankle disorder was 
manifested by no more than slight ankle disability due to 
subjective complaints of pain and minimal limitation of 
plantar flexion.

6.  Since August 1997, the veteran's left ankle disorder is 
manifested by marked ankle disability due to subjective 
complaints of left lower extremity pain after prolonged 
standing or walking, with a clinical finding of tenderness to 
palpation over the anterior aspect of the mid tarsal area, 
and X-ray findings of arthritic changes, without clinical 
findings of more than moderate limitation of motion, 
weakness, instability, excess fatigability, incoordination, 
or abnormal excursion.

7.  The veteran's disability from left total knee replacement 
is manifested by subjective complaints of lower extremity 
pain, with full extension of the prosthetic joint and 
moderate limitation of flexion, without impairment of the 
tibia or fibula or loose motion, pain with motion, 
instability, excess fatigability, weakness, incoordination, 
or abnormal excursion.

8.  Between June 1994 and June 1995, the veteran's disability 
from left knee instability and arthritis was manifested by 
moderate instability and slight limitation of flexion and 
extension with X-ray findings of arthritic changes revealed 
by radiology studies on March 5, 1992.

9.  Before June 1994, the veteran's disability from left knee 
instability and arthritis was manifested by slight 
instability and slight limitation of flexion and extension 
with X-ray findings of arthritic changes revealed by 
radiology studies on March 5, 1992.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hip disorder is not well grounded.  38 U.S.C.A. §§  1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The December 1981 Board decision which denied the claim 
of entitlement to service connection for a low back disorder 
is final.  38 U.S.C.A. § 7103 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

4.  Service connection for a low back disorder, diagnosed as 
low back syndrome, as being proximately due to or the result 
of service connected disability from left ankle and left hip 
disorders, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

5.  The criteria for a current rating in excess of 30 percent 
for residuals of left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5262, 5270, 5271 (1998).

6.  The criteria for a rating in excess of 10 percent prior 
to June 10, 1997, for residuals of left ankle sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5262, 5270, 5271 (1998).

7.  The criteria for a schedular rating in excess of 30 
percent for left total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5055, 5256, 5261, 5262 (1998).

8.  A disability evaluation higher than 10 percent for slight 
instability of the left knee was not warranted prior to June 
6, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).

9.  A disability evaluation higher than 20 percent for 
moderate instability of the left knee was not warranted prior 
to June 13, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5257 (1998).

10.  Until June 13, 1995, a separate schedular evaluation of 
10 percent, but not in excess thereof, for arthritis of the 
left knee with slight limitation of flexion and extension was 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1998); VAOPGCPREC 23-97 (7/1/97).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for a Left Hip Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
left hip disorder is not well grounded.  Although the RO did 
not specifically state that it denied this claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in the hearing officer's decision and supplemental 
statement of the case dated in April 1994.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well grounded.

A thorough review of the entire record yields no competent 
evidence of a diagnosis of current disability from a left hip 
disorder.  An X-ray of the veteran's left hip taken in July 
1993 showed no fracture, subluxation, or bony structure 
abnormality.  X-rays taken in November 1993 and September 
1995 were within normal limits.  Furthermore, the record 
contains no competent medical evidence that the veteran's 
subjective complaints of left hip pain are related to any 
disease or injury the veteran incurred during his active 
military service, nor any such evidence that he has a hip 
disorder which is proximately due to or the result of any 
service-connected disability.  Therefore, the Board concludes 
that the claim for service connection for a left hip disorder 
as being secondary to the veteran's service-connected 
disabilities, is not well grounded.

II.  Service Connection for a Low Back Disorder

In a December 1981 Board decision, the Board denied service 
connection for a low back disorder diagnosed as low back 
syndrome.  That decision was final.  38 U.S.C.A. § 7103 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).  The claim 
may be reopened only by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board finds that since the December 1981 Board decision, 
the veteran has submitted evidence which had not previously 
been considered by agency decisionmakers and which bears 
directly and substantially of the question of whether the 
veteran's low back disorder was caused by his service-
connected disabilities.  The evidence which is new and 
material is a letter dated in June 1997 from Michael A. Karr, 
M.D., a private orthopedic surgeon.  In that letter, Dr. Karr 
reported that the veteran had nerve root irritation of the 
lumbar spine and arthritic changes of the sacroiliac joint.  
Further, he expressed the opinion that such disorders were 
the direct result of the veteran's gait abnormality which was 
secondary to his left ankle and left knee disorders.

Not only is such evidence new and material, it suffices to 
support a well-grounded claim.  It is competent medical 
evidence which indicates that the veteran's service-connected 
left knee and left ankle disabilities caused his current low 
back disorder.  Therefore, the claim is deemed reopened.

In Bernard v. Brown, the Court held that when the Board

addresses in its decision a question 
that had not been addressed by the RO, 
it must consider whether the claimant 
has been given adequate notice of the 
need to submit evidence or argument on 
that question and an opportunity to 
submit such evidence and argument and to 
address that question at a hearing, and, 
if not, whether the claimant has been 
prejudiced thereby. 

Bernard, 4 Vet. App. 384, 394 (1993).  In this case, the 
Board has found that new and material evidence was submitted 
to reopen the veteran's claim, but concludes that the veteran 
would not be prejudiced under Bernard by proceeding on the 
merits.  As indicated in the November 1998 SSOC, the RO 
apparently reopened the veteran's claim also, then weighed 
and balanced the evidence, considering the VA examination 
report of May 1998 more probative than the June 1997 opinion 
of Dr. Karr.  Consequently, I conclude that the veteran would 
not be prejudiced by the Board addressing the merits of his 
claim.

The veteran does not contend, nor do his service medical 
records show, that he incurred a back disorder during his 
active military service.  Rather, he contends that after his 
separation from service he developed disability from a low 
back disorder as a result of alteration in his gait due to 
his service-connected left ankle and left knee disorders.

In a letter dated in April 1980, George A. McCrary, M.D., a 
private orthopedic surgeon, noted that the veteran had some 
backache from limping on his left ankle.  The physician 
stated that this was not unusual.  No back-related diagnosis 
was reported.  During a VA examination in June 1980, the 
veteran reported that he had an ache in the small of his back 
which he related to limping on his left ankle.  The examiner 
reported no abnormal clinical findings or diagnoses pertinent 
to the veteran's back.

During a VA examination in September 1985, the veteran 
reported that he had been in an automobile accident in which 
he had sustained a fractured right femur and right knee and 
ankle injuries.  He stated that his right femur was not set 
properly because of burns he had sustained.  He was 
hospitalized for two months.  He stated that his back began 
to hurt two or three weeks after his return home from a 
hospital.  On examination, the veteran had pelvic tilting 
because of orthopedic shortening of his right leg.  The back 
had limitation of motion in forward bending.  A neurological 
examination showed some weakness in dorsiflexion and plantar 
flexion in both great toes and there was a slight hypesthesia 
to tactile sensation of the left foot, especially around the 
great toe.  The reported diagnoses included status closed 
reduction of right femur fracture with orthopedic shortening 
of the right leg and right pelvic tilt, post-traumatic 
osteoarthritis of the right knee, old left ankle sprain, 
degenerative intervertebral disease, and low back syndrome.  
Reported as not found was spondylosis of the lumbosacral 
vertebrae.

During a VA examination in October 1989, the veteran 
complained of continuous pain in his low back, hips, both 
knees, and both ankles.  No clinical findings or diagnosis 
were reported pertinent to his back.  A report of an April 
1992 VA examination contains no indications of complaints, 
clinical findings, or diagnosis of a back disorder.

Notes of treatment by a private orthopedist dated in November 
1993 indicated that veteran had complaints of severe, chronic 
low back pain.  Clinical findings included tenderness over 
the lumbar spine.  He also had tenderness at the origin of 
the left sciatic nerve.  All back movements were very 
painful.  X-rays showed good alignment of the lumbar spine 
and good disk space at all levels.  The facet joints were 
normal.  A magnetic resonance imaging of the veteran's 
lumbosacral spine was also normal.

When examined by Dr. Karr in May 1995, the veteran's 
complaints included low back pain with radiating pain into 
his left buttock.  He was observed to walk with a waddling-
type gait.  His right leg was shorter than his left leg.  On 
examination of his back, he had tenderness at the lumbosacral 
junction.  He had limitation of motion in lateral bending.  
Forward flexion caused low back pain and some slight 
radiation into his left buttock.  There was no tenderness in 
the sciatic notch.  Straight leg raising was negative 
bilaterally.  X-rays of the lumbar spine showed good 
alignment without any significant disc space narrowing.  The 
pertinent diagnosis was chronic low back pain with left 
radicular complaints probably secondary to underlying lumbar 
disc disease.  Dr. Karr further reported that the veteran's 
"lumbar problems appear to be primarily mechanical."  In a 
letter dated in early June 1997, Dr. Karr noted that the 
veteran reported "absolutely no problems" with his left 
knee prosthesis.  He was noted to walk with a limp secondary 
to leg length discrepancy, the right leg being shorter than 
the left.  On examination, straight leg raising was negative.  
A neurological examination was normal.  Dr. Karr indicated 
that the majority of the veteran's symptoms could be 
explained based on back problems with nerve root complaints.  
However, an MRI showed only very minimal degenerative changes 
in the disc space at the level of the fifth lumbar and first 
sacral vertebrae (L5-S1).  There was no evidence of 
herniation or nerve root compression.

In a letter dated later in June 1997, Dr. Karr reported that 
the veteran continued to have left ankle problems and 
problems with his left sacroiliac joint and lumbar spine.  
His sciatica had responded well to an epidural steroid 
injection.  In addition, an injection into the sacroiliac 
joint alleviated pain.  Such clinical findings indicated to 
the physician that the veteran had nerve root inflammation in 
the lumbar spine and arthritic changes of the sacroiliac 
joint.  In his opinion, such symptoms were the direct result 
of his gait abnormality which was secondary to his left ankle 
and knee problems.  He commented further that the veteran's 
back problems pre-existed his 1984 automobile accident and 
expressed the opinion that the accident was not the likely 
cause of his back and sacroiliac problems.

During the most recent VA examination in May 1998, the 
veteran reported that he had had a back problem for about 20 
years.  He had associated pain in his left buttock and down 
his left thigh.  The symptoms were aggravated by activity and 
relieved by rest.  Recently, he had been using crutches to 
walk.  He had also been wearing a back support.  On 
examination, he had decreased range of motion in his back.  
There was mild muscle guarding.  There was some straightening 
of the lumbar lordosis.  Knee jerks were brisk and equal.  
Ankle jerks could not be elicited.  Straight leg raising was 
40 degrees on the left and 60 degrees on the right.  There 
was no loss of sensation in the lower extremities.  The 
veteran was able to walk on his heels and toes with 
difficulty and with the aid of crutches.  In the pertinent 
diagnosis, the examiner noted that an MRI had been negative.  
He also noted that three was a "gap" of 28 years between 
the veteran's ankle injury and the claimed onset of his back 
symptoms, and that the veteran had pursued a strenuous 
occupation.  The examiner indicated that there was no reason 
to believe that the veteran's low back disorder was related 
to his service-connected left ankle disorder, and expressed 
the opinion that there is no connection.

The Board has reviewed the entire record, including the 
transcript of the veteran's testimony in June 1999.  While 
the veteran has submitted some evidence that he has a low 
back disorder which is secondary to his service-connected 
left ankle and left knee disorders, the preponderance of the 
evidence is otherwise.  By the veteran's own history given 
during the September 1985 VA examination, the onset of his 
back pain was after his return home from the hospitalizations 
after an automobile accident in 1984.  This recollection, 
closer in time to the automobile accident than the veteran's 
later statements, would be more reliable and, hence, the 
Board gives it greater weight.  Also, during the September 
1995 VA examination, he was noted to have pelvic tilting due 
to right leg shortening.  In early June 1997, Dr. Karr 
attributed the veteran's slight limp to the leg length 
discrepancy.  Later that same month, he apparently reversed 
himself when he attributed the veteran's gait disturbance to 
his left ankle and knee disorders.  Thus Dr. Karr's opinions 
are not consistent.

The Board finds the opinion in the report of the May 1998 VA 
examination well reasoned and based on the examiner's review 
of the record.  The examiner noted that the veteran had been 
able to continue to work until 1984-the year of the 
automobile accident.  The veteran reported that he stopped 
work because of his back condition.  The Board accepts the VA 
examiner's opinion that there is no relation between the 
veteran's low back disability and his service-connected left 
knee and ankle disorders.  The Board rejects Dr. Karr's 
assertion that the back disorder is related to the veteran's 
left knee and ankle disorders, particularly because two weeks 
earlier he had attributed gait disturbance to right leg 
shortening, rather than the service-connected disabilities.  
After weighing the evidence, the Board concludes that the 
preponderance of the evidence is against the grant of service 
connection for a low back disorder.

III.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
from left ankle and left knee disorders within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and that VA has no further duty to assist 
the veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

A.  Left Ankle Disorder

The veteran contended in the claim he filed in March 1992 
that his left ankle disability had worsened and warranted a 
higher rating than 10 percent.

Service medical records show that in August 1950, the veteran 
gave a history of injuring his ankle in June 1950 while 
playing softball.  He injured the ankle again in August 1950 
while playing ball.  An X-ray revealed no evidence of 
fracture.  Treatment notes dated in April 1951 described the 
ankle sprain as chronic.  An X-ray showed calcification in 
the ankle joint, the capsule, and the deltoid ligament over 
the medial malleolus.  The injury was diagnosed as an old, 
severe sprain of the left ankle.

During a VA examination in November 1963, the veteran 
complained of left ankle pain with movement, lifting, and 
exertion.  He had tenderness to palpation of the lateral 
malleolus area, with slight swelling.  There was crepitus 
with motion.  The pertinent diagnosis was moderate, chronic, 
left ankle sprain.

The veteran was granted service connection for residuals of 
sprain of the left ankle by the RO's December 1963 rating 
decision.  In a May 1965 rating decision, the RO awarded a 10 
percent rating for the disability, effective from the date of 
the veteran's claim in August 1963.

In June 1997, he underwent arthroscopic debridement of the 
ankle, for which he received a temporary total rating under 
38 C.F.R. § 4.30.  In a September 1997 rating decision, the 
RO awarded an increased rating of 30 percent effective from 
August 1, 1997, following termination of the rating assigned 
under 38 C.F.R. § 4.30.  As the veteran's claim for an 
increased rating for the left ankle disorder has been pending 
since February 1992, the Board must consider whether the 
evidence supports assignment of a rating in excess of 10 
percent prior to August 1, 1997.

The RO has evaluated the veteran left ankle disability 
utilizing Diagnostic Code 5262.  Under that diagnostic code, 
malunion of the tibia or fibula, with slight ankle disability 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for impairment of the tibia or fibula from malunion 
where there is moderate ankle disability.  A 30 percent 
rating is assigned for impairment of the tibia and fibula 
where there is malunion with marked knee or ankle disability.  
A 40 percent rating is assigned for impairment of the tibia 
and fibula manifested by nonunion, with loose motion 
requiring a brace.

December 1997 post-operative private treatment notes 
pertaining to the veteran's ankle indicated that the veteran 
felt some benefit from the arthroscopy but the left ankle was 
still painful.  On examination, the arthroscopy portals were 
well healed.  There was no effusion or significant soft 
tissue swelling.  The veteran complained of a tremendous 
amount of discomfort with passive range of motion although 
the examiner did not notice any crepitation.  X-rays showed 
evidence of removal of an osteophyte of the anterior portion 
of the distal tibia.  There were also some arthritic changes, 
primarily anterior to the joint and over the talar neck.  The 
articular joint space was maintained.  The physician's notes 
indicate that he advised the veteran that he expected his 
convalescence from the ankle surgery to last approximately 
one year.  Further, if his pain worsened, he may eventually 
need arthrodesis of the ankle.

During a VA examination in May 1998, the veteran reported 
that his left ankle twisted sometimes.  He was observed to 
walk with discomfort, using two crutches.  On examination, 
the left ankle had some swelling on the lateral aspect around 
the lateral malleolus.  Range of motion included five degrees 
of dorsiflexion and 45 degrees of plantar flexion.  Mid-
tarsal and subtalar motion was limited by 50 percent.  The 
examiner reported a diagnosis of left ankle sprain with 
multiple episodes over the years, status post arthroscopy and 
removal of bone spurs, with minimal residuals of left ankle 
injury.

The veteran testified in June 1999 that he used a "support" 
on his ankle.  He reported that the ankle had symptoms of 
swelling, pain, and loss of motion.  He stated that his left 
ankle disorder has caused him to fall occasionally.  He said 
that he used a cane or crutches to walk, depending on the 
degree of pain he was experiencing.  Functionally, he stated 
that his left ankle and left knee disorders limited standing 
to five to ten minutes and walking from 50 to 100 yards.  He 
rarely used the upstairs portion of his home.  He used a ramp 
to access the entrance to his home.  An acquaintance of the 
veteran testified that he had known the veteran for 20 years 
and had witnessed the veteran fall approximately 15 times.

The Board has reviewed the entire record and finds no 
evidence that the veteran's left ankle disorder is manifested 
by impairment of the tibia and fibula with nonunion and loose 
motion requiring a brace.  Reports of recent examinations do 
not show left ankle instability or loose motion.  The Board 
concludes that the criteria for a schedular rating in excess 
of 30 percent pursuant to Diagnostic Code 5262 have not been 
met.

The Board has considered the veteran's right ankle disability 
in the context of other diagnostic codes to determine if a 
higher rating may be assignable under the criteria of such 
other codes.  However, in the absence of ankylosis of the 
ankle, Diagnostic Codes 5270 and 5272 are not for 
application.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  Similarly, without evidence 
of malunion of the os calcis or astragalus, or of 
astragalectomy, Diagnostic Codes 5273 and 5274 are not for 
application.

The Board has also considered Diagnostic Code 5271 in 
conjunction with Diagnostic Codes 5003 and 5010.  Under 
Diagnostic Code 5010, arthritis due to trauma is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Under 
Diagnostic Code 5271, moderate limitation of motion of the 
ankle is rated 10 percent disabling.  Marked limitation of 
motion of the ankle is rated 20 percent disabling.

In this case, there are X-ray findings of left ankle 
arthritis.  Further, the veteran does have moderate, and 
therefore compensable, limitation of motion in the left ankle 
with painful motion.  However, he is currently being 
compensated under Diagnostic Code 5262 for marked ankle 
disability.  The evaluation of the same manifestations of 
disability under different diagnostic codes is to be avoided.  
38 C.F.R. § 4.14 (1998).  In this case there is no separate 
symptomatology that would warrant assignment of an 
additional, separate rating under Diagnostic Codes 5010 or 
5261.

The remaining question concerning the rating of the veteran's 
left ankle disability is whether a rating in excess of 10 
percent is assignable prior to August 1, 1997.  The Board has 
reviewed the entire record and finds no medical evidence 
which indicates that the veteran had more than slight left 
ankle disability prior to June 10, 1997, the effective date 
of a temporary total rating for convalescence after surgery 
on his left ankle.  Notes of VA outpatient treatment dated in 
March 1992 indicated that range of motion in the left ankle 
was within normal limits.  During a VA examination in April 
1992, the veteran's left ankle was not swollen or tender.  
The ankle had dorsiflexion from zero to 20 degrees.  Plantar 
flexion was from zero to 42 degrees.  The veteran was able to 
stand on his toes and heel of the left foot, although he 
complained that the maneuvers caused pain.  X-rays of the 
left ankle showed an old, healed fracture deformity involving 
the medical malleolus.  The examiner who physically examined 
the veteran reported a diagnosis of history of left ankle 
sprain with chronic arthralgia.

In private treatment notes dated in November 1993, a 
physician described the veteran's left ankle as having only 
slight osteoarthritis.  Range of motion in the left ankle was 
described as good, although accompanied by slight pain.  
There was tenderness over the medial malleolus.  Subsequently 
dated records of medical treatment contained in the claims 
folder do not indicated that the veteran had more than slight 
left ankle disability prior to his hospitalization for ankle 
surgery in June 1997.  When examined prior to that surgery, 
the ankle had 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  Such motion was symmetric with the right 
ankle.  Left subtalar motion was also symmetrical with the 
motion of the right ankle.  Although there was some point 
tenderness, the ankle had no effusion.  X-rays showed some 
degenerative changes around the anteromedial ankle.  The 
tibiotalar space was nicely maintained.  The assessment was 
longstanding degenerative disease of the medial joint space.

The Board finds that the medical evidence contained in the 
claims file which was made prior to June 10, 1997, does not 
show that the veteran had more than mild ankle disability 
prior to that date.  The Board concludes that a rating in 
excess of 10 percent for the veteran's left ankle disability 
prior to June 10, 1997, is not warranted.

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
this case, absent indications of more than slight ankle 
disability prior to August 1, 1997, the veteran's disability 
picture did not more closely approximate the criteria for the 
next higher rating of 20 percent.  After August 1, 1997, 
absent indications of ankylosis of the ankle, or of loose 
motion in the tibia or fibula requiring a brace, the 
veteran's left ankle disability, as discussed above, did not 
approximate the criteria for the next higher evaluation of 40 
percent.

The Board finds that the veteran's left ankle disability is 
manifested by subjective complaints of pain with prolonged 
standing or walking, with objective findings of pain with 
motion, moderate limitation of motion, and X-ray findings of 
arthritis, without nonunion of the tibia or fibula requiring 
a brace, or ankylosis, weakness, instability, or abnormal 
excursion.  Therefore, the Board concludes that the criteria 
for a schedular rating in excess of 30 percent have not been 
met.

B.  Total Left Knee Replacement

During a VA examination in October 1989, the veteran 
complained of left knee pain, the reported onset of which was 
ten years earlier.  On examination, the left knee had 
crepitus throughout the entire range of motion.  Flexion was 
to 120 degrees.  There was mild medial instability.  X-rays 
showed mild narrowing of the medial and lateral joint 
compartments with minimal osteophyte formation.  There was 
moderate narrowing of the patellofemoral compartment with 
osteophyte formation.  The examiner reported an impression of 
left knee osteoarthritis secondary to post-traumatic 
arthritis of the left ankle.

The veteran was granted service connection for left knee 
instability with limitation of motion and arthritis by the 
RO's December 1989 rating decision.  A disability rating of 
10 percent was awarded pursuant to Diagnostic Code 5257.  
Under that diagnostic code, impairment of the knee other than 
ankylosis is rated based on recurrent subluxation or lateral 
instability, and ratings of 10, 20, or 30 percent are 
assigned where such symptoms are slight, moderate, or severe, 
respectively.  The veteran appealed a 1992 rating decision 
that continued the 10 percent rating.

On June 6, 1994, the veteran was hospitalized for knee 
surgery.  On June 7, 1994, he underwent arthroscopy of the 
left knee with debridement of a medial meniscus tear.  After 
the expiration of a temporary total rating during 
hospitalization and convalescence, the 10 percent rating was 
continued, effective from September 1, 1994.  An April 1996 
rating decision later increased this evaluation to 20 
percent, effective from September 1, 1994.  

The veteran underwent a left total knee replacement at a 
private hospital in June 1995.  The RO awarded a total (100 
percent) rating for hospitalization and convalescence 
effective from June 13, 1995 to August 1, 1995, followed by a 
100 percent schedular rating due to the total knee 
replacement from August 1, 1995, to August 1, 1996.  
Thereafter, an evaluation of 30 percent became effective.  As 
the veteran's claim for an increased rating was received by 
the RO in March 1992, the Board must determine if he was 
entitled to a rating in excess of 10 percent prior to June 
1994, a rating in excess of 20 percent prior to June 1995, 
and a rating in excess of 30 percent after July 1996.

After his total left knee replacement, the RO utilized 
Diagnostic Code 5055 to evaluated the veteran's disability 
from his left knee disorder.  Under that diagnostic code, 
prosthetic replacement of the knee joint is rated 100 percent 
disabling for one year following implantation of the 
prosthesis.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent rating is assigned.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, such 
disability is rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum rating for total knee replacement 
is 30 percent.

Diagnostic Code 5256 rates knee disability based on 
ankylosis.  A 30 percent rating is assign for ankylosis at a 
favorable angle in full extension, or between zero and 10 
degrees of flexion.  Ratings of 40, 50, and 60 percent are 
assigned for ankylosis at less favorable degrees of flexion.  
Diagnostic Code 5261 rates knee disability based on 
limitation of extension.  A 10 percent rating is assigned 
where extension of the leg is limited to 10 degrees.  A 20 
percent rating is assigned where extension of the leg is 
limited to 15 degrees.  A 30 percent rating is assigned where 
extension of the leg is limited to 20 degrees.  A rating in 
excess of 30 percent requires limitation of extension to 30 
degrees or more.  As discussed above, Diagnostic Code 5262 
rates disability based on impairment of the tibia or fibula.  
Where malunion of the tibia or fibula is manifested by slight 
knee disability, a 10 percent rating is assigned.  Malunion 
of the tibia or fibula with moderate knee disability is rated 
20 percent disabling.  For severe knee disability from 
malunion of the tibia or fibula, a 30 percent rating is 
assigned.  A 40 percent rating is assigned for nonunion of 
the tibia or fibula with loose motion requiring a brace.

In this case, the record indicates that the veteran has 
nearly full range of motion in his left knee.  When examined 
by his private orthopedic surgeon in December 1997, the knee 
had full extension and up to 120 degrees of flexion.  During 
the May 1998 VA examination, the left knee had full extension 
and 60 degrees of flexion.  Further, there is no indication 
that the veteran has disability in his left lower extremity 
which is analogous to nonunion of the tibia or fibula.  X-
rays taken during the May 1998 VA examination showed no 
evidence of loosening or dislodgment of the prosthetic 
components.  There were no acute osseous changes.

The Board has considered the veteran's left knee disability 
in the context of 38 C.F.R. § 4.7, but finds that his 
disability picture from left total knee replacement does not 
more closely approximate the criteria for the next higher 
rating of 60 percent under Diagnostic Code 5055 or 40 percent 
under Diagnostic Code 5256.  There is no indication that the 
veteran had chronic residuals of severe painful motion or 
weakness in the knee, or compensable limitation of motion.

The Board finds that the veteran's disability from left total 
knee replacement is manifested by subjective complaints of 
lower extremity pain, with full extension of the prosthetic 
joint and moderate limitation of flexion, without impairment 
of the tibia or fibula or loose motion, pain with motion, or 
instability.  The Board concludes that the criteria for a 
schedular rating in excess of 30 percent have not been met.

The remaining questions concerning the rating of the 
veteran's left knee disability are whether he was entitled to 
a higher rating prior to the date of his total knee 
replacement surgery in June 1995.  When the veteran's claim 
was received by the RO in March 1992, the most recently dated 
medical evidence contained in the claims folder was the 
report of the VA examination dated in October 1989.  However, 
the RO obtained copies of VA outpatient treatment records 
dated in March 1992.  During an examination in late March 
1992, it was noted that range of motion in the veteran's left 
knee was within normal limits.  During a VA examination in 
April 1992, the veteran denied a history of injury to his 
right knee.  On examination, the left knee had flexion to 132 
degrees and extension to zero degrees.  There was no swelling 
or effusion.  There was no pain on pressure.  The patella was 
nontender and in good position.  McMurray's test was 
negative.  There was no wasting of the quadriceps.  There was 
some crepitus on motion.  An X-ray of the left knee taken on 
March 5, 1992, showed osteoarthritic changes.  The examiner 
reported an impression of left knee arthralgia with 
instability and arthritis.

X-rays of the veteran's left knee were taken during 
outpatient treatment in July 1993 when the veteran complained 
of constant knee pain.  There was flattening of the intra-
articular aspect of the medial femoral condyle, narrowing of 
the patellofemoral joint space, with hypertrophic changes at 
the posterior aspect of the patella and anterior aspect of 
the femoral condyles.  The radiologist reported impressions 
of osteoarthritis in the knee and particularly in the 
patellofemoral joint.

When examined by a private physician in November 1993, the 
veteran's left knee had good range of motion without 
effusion.  Motion was painful.  An X-ray showed only very 
slight squaring of the medial and lateral femoral condyles 
and very small osteophyte formation of the upper and lower 
pole of the patella.  In December 1993, another physician 
examined the veteran and reported an impression of possible 
meniscus tear of the left knee.

VA outpatient treatment notes dated in April 1994 indicate 
that the veteran continued to have complaints of left knee 
pain.  On examination, the left knee had a five degree varus 
deformity.  There was no varus or valgus laxity.  Lachman's 
test was negative.  There was mild, diffuse joint line 
tenderness.  There was no erythema.  Range of motion was from 
five to 120 degrees without tenderness.  In late April 1994, 
a magnetic resonance imaging of the left knee showed a medial 
meniscus tear and osteoarthritis.

As noted above, in June 1994, the veteran underwent 
arthroscopic surgery for debridement of a left medial 
meniscus tear.  When seen for follow-up treatment one and 
one-half months later, he had left knee pain at the extremes 
of range of motion.  On examination, there was mild 
patellofemoral crepitus.  Motion was from five to 100 
degrees.  The subsequently dated treatment record and other 
medical evidence contained in the claims folder was made 
after the veteran's total left knee replacement in June 1995.  
As noted above, his disability from total left knee 
replacement was rated 100 percent disabling from June 13, 
1995 to August 1, 1996.

The Board has reviewed the entire record and finds that prior 
to June 13, 1995, when the veteran was assigned a 100 percent 
rating based on his left total knee replacement, first under 
38 C.F.R. § 4.30 and then under the rating schedule, his left 
knee disability was manifested by both mild instability and 
limitation of motion due to osteoarthritis.  Thus, in 
addition to the 10 percent and 20 percent ratings assigned 
under Diagnostic Code 5257, a separate 10 percent rating is 
warranted under Diagnostic Code 5003.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. 
 § 4.14.  In Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.

Prior to June 13, 1995, the veteran did not have compensable 
left knee disability based exclusively on limitation of 
motion.  The evidence indicates that prior to his total left 
knee replacement, the veteran's left knee had some limitation 
of flexion and limitation of extension, however, as he had 
flexion to approximately 90 degrees or more and extension to 
five degrees, such limitation of motion was not compensable 
under Diagnostic Codes 5260 or 5261.  However, since he did 
have limitation of motion with arthritis of the left knee 
established by X-ray findings on March 5, 1992, he was 
entitled to a separate rating of 10 percent pursuant to 
Diagnostic Code 5003.

Based on its review of the entire record, the Board finds 
that prior to June 13, 1995, the veteran's left knee disorder 
was manifested by X-ray findings of degenerative changes, and 
slight limitation of flexion and extension.  Therefore, the 
Board concludes that the criteria for a separate rating of 10 
percent were met under Diagnostic Code 5003.  However, the 
Board concludes that the criteria for a separate schedular 
rating in excess of 10 percent for the veteran's left knee 
disability under Diagnostic Code 5003 were not been met as 
flexion is not shown to be limited to 30 degrees nor 
extension limited to 15 degrees.


C.  Extraschedular and other Considerations

The Court has held that pursuant to 38 C.F.R. § 4.40 (1998) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

Regarding the veteran's left knee, the evidence generated 
prior to the veteran's total left knee replacement indicates 
that the veteran had pain at the extremes of motion in the 
knee.  However, the knee consistently had full or nearly full 
range of extension and at least 90 degrees of flexion.  
Instability was only slight.  The clinical evidence in the 
file did not demonstrate that he had associated 
incoordination, excess fatigability, weakness, loose motion, 
or abnormal excursion.  The more recent medical evidence 
shows that he has received considerable relief from pain due 
to the total knee arthroplasty.  In June 1997 he was 
reportedly very, very pleased with the results and was having 
no problems.  During the May 1998 VA examination, the 
examiner did not report objective findings of left knee pain.

Functionally, the veteran's left ankle is somewhat limited 
due to pain with use.  However, the veteran's testimony that 
he was only able to stand five to 10 minutes and to walk 50 
to 100 yards must be viewed in the context of his other 
disabilities, including residuals of a right ankle fracture, 
fracture of the right femur with leg shortening, a back 
disorder, and a right total knee replacement.  The left ankle 
is currently rated as markedly disabling.  The only higher 
rating requires nonunion of the tibia or fibula necessitating 
use of a brace.  The Board finds that the functional 
limitation of the left ankle due to pain is adequately 
compensated by the 30 percent rating.  Moreover, the record 
does not show that the left ankle has manifestations of loose 
motion, excess fatigability, incoordination, weakness, 
atrophy, or abnormal excursion in movement.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for both ankle and knee disability, as discussed 
above, but the medical evidence reflects that that the 
required manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has had 
surgical procedures performed on both the knee and the ankle, 
but he has received temporary total ratings following such 
surgery.  Otherwise, he has not required hospitalization or 
frequent treatment for his service-connected left ankle and 
left knee disorders.  Nor is it shown that the disorders, by 
themselves, otherwise so markedly interfere with employment 
as to render impractical the application of regular schedular 
standards.  Rather, for the reasons noted above, the Board 
concludes that extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.


ORDER

Service connection is denied for a left hip disorder.

Service connection for a low back disorder claimed as 
secondary to service-connected disability of the left knee 
and left ankle is denied.

An increased rating for residuals of left ankle sprain is 
denied.

A disability evaluation higher than 30 percent for total left 
knee replacement is denied.  Prior to June 13, 1995, however, 
the service-connected left knee instability with limitation 
of motion and arthritis is entitled to a separate 10 percent 
rating under Diagnostic Code 5003, in addition to the 10 
percent and 20 percent ratings assigned under Diagnostic Code 
5257, subject to the governing law and regulations applicable 
to the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

